UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4621



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JUDITH MOLES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (2:05-cr-00103)


Submitted:   July 17, 2007                 Decided:   July 27, 2007


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.     Charles T.
Miller, United States Attorney, John K. Webb, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Judith Moles appeals her 27-month sentence imposed after she

pleaded guilty to one count of mail fraud, in violation of 18

U.S.C. § 1341 (2006).   For the following reasons, we affirm.



                                    I.

     In March 2000, Mountaineer Grading Company, a construction

company located in Elkview, West Virginia, hired Moles as office

manager and bookkeeper. Moles’s duties included general accounting

work, payment of bills, payroll, and preparation of tax records for

use by outside accountants.      Within a few months, Moles began

embezzling company funds from Mountaineer Grading.             She used

company credit cards and checks to pay for her own personal

expenses and utility bills, and altered the credit card statements

to hide the payments from Les Putillion, her boss.      Moles also drew

double her salary from Mountaineer Grading through a scheme whereby

she received actual paychecks as well as salary payments by direct

deposit into her bank account.      She concealed the embezzlement by

forging   Putillion’s   signature    and   altering   the   records   she

maintained for Mountaineer Grading.

     On June 28, 2005, Moles entered into a plea agreement with the

Government and pleaded guilty to one count of mail fraud, in

violation of 18 U.S.C. § 1341.




                                    -2-
       In the Presentence Report (“PSR”), which the probation officer

revised four times and prepared pursuant to the November 1, 2002

United   States    Sentencing    Guidelines        (“U.S.S.G.”)      Manual,    the

probation officer determined that the applicable guideline for mail

fraud was U.S.S.G. § 2B1.1 (2002).               This guideline provided that

the base offense level was 6 plus a certain number of offense

levels depending on the value of the actual loss incurred as a

result of the embezzlement.           U.S.S.G. § 2B1.1.           The probation

officer calculated $72,673 in lost funds, which would increase the

offense level by 8, resulting in a base offense level of 14.                    The

officer also recommended adding two additional levels for abuse of

a position of trust or use of a special skill in committing an

offense,   pursuant    to   U.S.S.G.       §    3B1.3   (2002).      The   officer

recommended against according Moles a two-level reduction for

acceptance of responsibility pursuant to U.S.S.G. § 3E1.1(a) and

(b) (2002).      Thus, the probation officer calculated an adjusted

offense level of 16, which would subject Moles to a guideline range

of 21-27 months.

       Moles raised a number of objections, including disputing the

loss   amounts    calculated    by   the       probation   officer   and   by   the

Government and objecting to the PSR recommendation that she be

denied a reduction for acceptance of responsibility.

       At the last of three sentencing hearings, the district court

reduced the recommended loss figure of $72,673 by $3,000, based on


                                      -3-
Moles’s testimony that one of the allegedly forged checks was

actually authorized by Putillion. The court then added to the loss

amount, over Moles’s objections, $1,720 in audit expenses that had

not been included in the PSR calculation. Thus, the district court

found a loss of $71,393 attributable to Moles. The court’s finding

that Moles was responsible for loss greater than $70,000 served to

increase her base offense level by 8 levels, rather than by 6,

pursuant to U.S.S.G. § 2B1.1(b)(1)(E).   The court also declined to

accord   Moles   a   two-level    reduction   for    acceptance   of

responsibility, concluding that she had not testified truthfully at

sentencing.   Accordingly, the district court found that Moles was

subject to a guideline range of 21-27 months, as calculated in the

PSR, and sentenced her to 27 months’ imprisonment.

     Moles filed a timely notice of appeal.



                                 II.

     Moles appeals her sentence of 27 months, arguing that the

district court erred by including $1,720 in audit expenses when

calculating loss and by declining to grant her a reduction for

acceptance of responsibility.    We reject both claims.



                                 A.

     Moles first argues that the district court erred when it

included $1,720 in audit expenses in its calculation of the loss


                                 -4-
figure.        “We   review    de   novo     the    district    court’s       legal

interpretation of the term ‘loss’ under the Sentencing Guidelines,

but to the extent that the determination of the amount of loss is

a factual matter, we review only for clear error.”               United States

v. Castner, 50 F.3d 1267, 1274 (4th Cir. 1995) (internal quotation

marks omitted).

       The Guidelines define “Actual Loss” for the purposes of

sentencing as “the reasonably foreseeable pecuniary harm that

resulted from the offense.” U.S.S.G. § 2B1.1, cmt. n.2(A)(I). The

Guidelines also instruct that “[l]oss shall not include . . .

[c]osts   to   the   government     of,    and   costs    incurred    by   victims

primarily to aid the government in, the prosecution and criminal

investigation of an offense.”         Id., cmt. n.2(D)(ii).

      The $1,720 in audit expenses included by the district court in

the loss figure were incurred by Mountaineer Grading when it

retained accounting firm Simpson & Osborne to review its financial

records in the wake of Moles’s embezzlement. The bill submitted by

Simpson & Osborne states that it charged Mountaineer Grading $1,720

for   “[c]onsultations        and   services       in    connection    with    the

embezzlement of corporate funds by Judy Moles including . . .

various meetings to review the initial status of the payroll tax

returns, bank reconciliations, and other items that should have

been completed by Judy Moles.”




                                      -5-
     Moles contends that this money should have been excluded from

the loss calculation pursuant to § 2B1.1, cmt. n. 2(D)(ii) because

it was a cost “incurred by [the] victim[] primarily to aid the

government in [] the prosecution and criminal investigation of an

offense.”

     But the district court found, based on Putillion’s testimony

at the first sentencing hearing, that “the amount [Putillion] spent

on accountants was used to correct the misstatements that the

defendant had made in the tax papers and so forth.”       The court

explicitly recognized that the guidelines require exclusion of

“amounts used to aid the prosecution.”      And with this proper

understanding of the Guidelines in mind, the court found that the

$1,720 should not be excluded from the loss calculation because it

was “incurred to discover and correct the defendant’s intentional

misstatements she made to cover up her criminal conduct,” and not

to assist the government in prosecution of the case.*   The district

court did not clearly err in making this determination and we

decline to disturb it on appeal.



     *
      Moles repeatedly argues that the work performed by Simpson &
Osborne assisted the Government in prosecuting its case.        The
Guidelines only require exclusion of loss amounts when incurred by
the victim “primarily to aid the government,” U.S.S.G. § 2B1.1,
cmt. n. 2(D)(ii) (emphasis added), however, and the district court
here clearly found that the primary purpose of the Simpson &
Osborne audit was to help Mountaineer Grading clean up its records.
The fact that the information later became useful to the Government
does not mean that the cost was incurred primarily for that
purpose.

                               -6-
                                          B.

     Moles next contends that the district court erred in declining

to   grant     her      a     two-level     reduction         for   acceptance    of

responsibility. We review a district court’s factual determination

regarding a defendant’s acceptance of responsibility for clear

error.   United States v. Nale, 101 F.3d 1000, 1005 (4th Cir. 1996).

Moreover, the Guidelines themselves instruct that “[t]he sentencing

judge is in a unique position to evaluate a defendant’s acceptance

of responsibility.            For this reason, the determination of the

sentencing     judge    is     entitled    to   great   deference      on    review.”

U.S.S.G. § 3E1.1, cmt. n.5.

     In order for a defendant to receive a reduction for acceptance

of responsibility under § 3E1.1, she “must prove by a preponderance

of the evidence that [s]he has clearly recognized and affirmatively

accepted     personal       responsibility      for   [her]    criminal     conduct.”

United States v. May, 359 F.3d 683, 693 (4th Cir. 2004) (internal

quotation     marks     omitted).         Furthermore,        “an   adjustment   for

acceptance of responsibility does not flow automatically from a

guilty plea.”    Id.        Instead, the Guidelines direct that a court may

consider whether the defendant has “truthfully admitt[ed] the

conduct comprising the offense(s) of conviction, and truthfully

admitt[ed] or not falsely den[ied] any additional relevant conduct

. . . .”     U.S.S.G. § 3E1.1, cmt. n. 1(a).




                                          -7-
     Moles argues that she did truthfully admit her conduct, and

that the district court erred when it denied her a reduction based

on the fact that she disputed the loss amounts at sentencing.    We

need not decide whether disputing a loss calculation could preclude

a reduction for acceptance of responsibility, however, because a

review of the record shows that the district court did not deny

Moles the reduction on that ground.    Rather, the district court

denied Moles the reduction because it concluded that she did not

truthfully testify about her relevant conduct.   The district judge

stated at sentencing:

          I became convinced that the defendant was not
     truthful and not fully accepting of her responsibility.
     And I’ll point to one particular fact that I find very
     persuasive.
          Mr. Putillion testified to the effect that [Moles]
     had represented that she had a degree from Ohio State
     University I believe it was. And she denied she ever
     made such a representation. That’s not the kind of thing
     that I can find credible under the circumstances. She is
     an admitted fraudster. She ingratiated herself in her
     [job] application by making representations.
          I believe Mr. Putillion. I don’t believe her. And
     I think lying about things like that, not to put too fine
     a point on it, is totally inconsistent with an award or
     reduction of sentence for acceptance of responsibility.

     The district court considered Moles’s testimony about the

offense conduct and concluded that it was not credible -– an

appropriate consideration in determining whether a defendant is

entitled to a reduction for acceptance of responsibility.        See

Nale, 101 F.3d at 1005 (affirming the district court’s denial of a

reduction for acceptance of responsibility based on the fact that


                               -8-
the defendant’s “comments indicate that he did not fully accept

responsibility for his actions”).     We must give great deference to

the district court’s credibility determinations, and conclude that

the district court did not clearly err in denying Moles a reduction

for acceptance of responsibility.



                                III.

     For the foregoing reasons, the judgment of the district court

is affirmed.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court, and argument would not aid the decisional process.



                                                            AFFIRMED




                                -9-